Citation Nr: 1302100	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  10-41 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertensive vascular disease.


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney at Law


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel



INTRODUCTION

The Veteran served from January 1987 to January 1990.  The appeal came to the Board of Veterans' Appeals from an April 2009 rating decision by the Department of Veterans Affairs Regional Office in St. Louis, Missouri.

The Board has reviewed the physical claims file and the Virtual VA system.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In November 2007, the Veteran filed a claim seeking service connection for hypertension, which she believes is secondary to a service connected cold injury to both feet.

The Veteran's service treatment records reflect several readings of elevated blood pressure while she was in service.  Furthermore, in July 1988 a medical professional opined the Veteran's blood pressure was slightly elevated for her age, and suggested a recheck on the Veteran's blood pressure in five days.  The record does not indicate if the suggested recheck occurred.

Post-service VA treatment records were also reviewed.  These records indicate the Veteran was diagnosed with hypertension in 2003, more than a decade after separation, and she has been on medication to treat her condition since that time.

In August 2012 the Veteran was afforded a VA examination.  The examiner was asked whether the Veteran's hypertension was due to her service connected residuals of cold injury to her feet.  The examiner opined that the Veteran's current condition was not connected to her time in service because there was no medical evidence which links injury to an extremity due to cold exposure to the later development of hypertension.  The examiner, however, did not address direct service connection in his report.  That is, the examiner did not address whether the Veteran's hypertension either began during, or was otherwise caused by, her time in service.  A nexus medical opinion which does not address all theories of entitlement, including direct service connection, is inadequate on its face.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  As such, an additional medical nexus opinion is needed.

Additionally, an October 2011 letter from the Veteran's VA medical professional indicates the Veteran receives social security income.  Unfortunately, the SSA decision and the records upon which that grant of benefits was based are not yet of record; and because they may be relevant to the claim on appeal, the SSA records should also be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records from the Social Security Administration, to include all awards of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2.  Return the Veteran's claims file to the examiner who provided the August 2012 VA examination, or if he is unavailable, to another examiner.  If it is determined that an opinion cannot be reached without conducting an examination, an examination should be scheduled.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's currently diagnosed hypertension either began during, or was otherwise caused by, her service.  In doing so, the examiner should specifically address the service treatment records showing elevated blood pressure readings, including the notation from July 1988 suggesting the Veteran's blood pressure was high for her age.

3.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


